Citation Nr: 0021098	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  97-04 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a right leg disorder, 
including claimed as secondary to a service-connected left 
knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1944 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1996 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Pittsburgh, Pennsylvania, which denied a claim by the veteran 
seeking entitlement to service connection for a back 
condition and a right leg condition as secondary to a 
service-connected left knee disorder.  Subsequently, in a 
January 1997 statement, the veteran withdrew his appeal as to 
the issue of service connection for a back condition.  
Therefore, that issue is not before the Board.  See 38 C.F.R. 
§ 20.204  (1999).

This case was originally before the Board in July 1998, at 
which time it was remanded back to the RO for further 
evidentiary development.  It is noteworthy that, in the 
Board's remand, it found that the claim for entitlement to 
service connection for a right leg disorder, secondary to a 
service-connected left knee disorder, had already been the 
subject of a prior, final denial.  As such, the proper issue 
was whether new and material evidence had been submitted to 
reopen the claim.  However, prior to determining that a 
remand was necessary, the Board held that new and material 
evidence had been submitted and, thus, the claim was 
reopened.  See 38 C.F.R. § 3.156(a) (1999).  Therefore, the 
issue currently before the Board is properly classified as 
entitlement to service connection for a right leg disorder, 
including claimed as secondary to a service-connected left 
knee disorder.  


FINDINGS OF FACT

1.  The record contains competent evidence indicating the 
presence of a current right leg disorder and of a plausible 
relationship between that disorder and a service-connected 
left knee disorder.

2.  The preponderance of the evidence is against a finding 
that a right leg disorder is proximately due to or the result 
of a left knee disorder, or is otherwise related to service.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
right leg disorder, claimed as secondary to a service-
connected left knee disorder, is well grounded.  38 U.S.C.A. 
§ 5107(a)  (West 1991).

2.  A right leg disorder was not incurred in, aggravated by, 
or otherwise related to service, including to a service-
connected left knee disorder.  38 U.S.C.A. §§ 1110, 5107(b)  
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.304, 3.310  
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Regulatory background

Initially, the law provides that "a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded."  38 U.S.C.A. § 5107(a)  (West 
1991).  Generally, a well-grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81  
(1990).  A claim for entitlement to service connection for 
disability is well grounded when there is (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of inservice occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an inservice injury or disease and the 
current disability.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997), cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 
(1998); Caluza v. Brown, 7 Vet. App. 498, 506  (1995) 
(citations omitted), aff'd 78 F.3d 604  (Fed. Cir. 1996).  
Where the determinative issue involves medical causation or 
etiology, or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" 
is required.  Id.; see Grottveit v. Brown,  5 Vet. App. 91, 
92-93 (1993).  For some factual issues, such as the 
occurrence of an injury, competent lay evidence may be 
sufficient.  However, where the claim involves issues of 
medical fact, such as medical causation or medical diagnosis, 
competent medical evidence is required to satisfy the second 
element of a well-grounded claim.

Once a well-grounded claim has been presented, service 
connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1999).  Direct service connection 
may be established for a disability resulting from diseases 
or injuries which are clearly present in service or for a 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(a), (b), (d) (1999).  Establishing direct service 
connection for a disability which has not been clearly shown 
in service requires that the evidence show the existence of a 
current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303(d) (1999).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310 (1999); Allen v. Brown, 7 Vet. App. 439 (1995).

In deciding claims for VA benefits, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b) (West 1991).

II.  Evidence

Service medical records include the veteran's induction and 
separation medical examination reports and several other 
inservice treatment records.  These show that he incurred a 
left knee injury during service, namely a recurrent 
dislocation of the left patella.  The knee was injured in a 
volleyball accident.  Service medical records show no 
complaints of, treatment for, or diagnosis of any right knee 
pathology.  Service connection for a chronic dislocating left 
patella was granted by the VA in July 1946.  A December 1948 
VA examination report notes no right knee problems.

A June 1978 VA examination report indicates that the veteran 
injured his right knee while playing tennis on or about 1975.  
Since that time, the right leg had been weakening.  The 
veteran asserted that, for years, he had placed his weight on 
his right knee, but that now he had to place some weight on 
the left.  Orthopedic evaluation revealed that he walked with 
a limp and that his left pelvis was higher than his right.  
He wore an elevated shoe on the right.  There was no 
swelling, but definite weakness, of the right knee.  
Assessment was chronic dislocation of both knees, with 
shortening of the right knee and partial right foot drop.  X-
rays of the right knee were normal.

VA medical treatment records from August and September 1981 
show that the veteran was admitted to the hospital for 
evaluation of his increased difficulty with ambulating due to 
right-sided weakness.  He reported that he injured his right 
knee 6 years prior.  It was noted that he did not have a 
shortened right leg, but had scoliosis of the spine to the 
right, which gave that impression.  X-rays revealed 
degenerative changes.  He was also noted to have some 
slurring speech, right hand weakness, right foot drop, and 
right-sided back pain.  Discharge diagnosis was multiple 
sclerosis and degenerative joint disease of the knees.

VA medical records from January to November 1982 show 
additional treatment for multiple sclerosis.  He had symptoms 
of weakness in the right lower extremity.  A June 1982 record 
noted that for a period of time, the veteran had the left 
knee braced.  As a result the pelvis was raised on the right 
for many years and the veteran developed low back problems.  
The record attributed his "problem" to "poor posture which 
developed after the injury of his left knee."

Private medial records dated from January to August 1991 show 
that the veteran underwent left knee arthroplasty with a 
post-operative repair of a ruptured left quadriceps muscle.  
Records remark that he wore a brace on his right lower 
extremity and had right foot drop, ptosis of the left eye, 
drooping of the head, and limitation of motion and atrophy of 
the right arm.  Neurological impression was of early multiple 
sclerosis.  However, spinal cord pathology, brain atrophy, 
ischemia, or infarct were also noted as possible explanations 
for his symptoms.  The records reflect that the veteran's 
right-sided weakness required him to put most of his weight 
on his left knee and leg.  The veteran attributed his right-
sided weakness to a 1976 tennis injury.

A September 1992 VA examination report indicates that the 
veteran was in a wheelchair and had a failed left knee 
replacement.  He also had weakness of the right-side which 
had been attributed to multiple sclerosis; however, in the 
examiner's opinion, it looked more like residuals of a 
stroke.

An April 1996 letter from a physician, R. M. Pilewski, M.D., 
who had treated the veteran for five years, related that the 
veteran was status post left knee arthroplasty in 1991 and, 
subsequently, had significant involvement of the right knee.  
The right knee was only minimally flexible and extendable, 
and he was unable to ambulate on his right lower extremity.  
The letter provides a medical opinion that "much of this 
circumstance relates to the initial left leg injury . . . ."

A June 1996 VA muscles examination reveals that the veteran 
reported that he injured his left knee in service, 
subsequently shifted his workload to his right leg, and 
developed right leg problems.  Examination showed that he 
used a wheelchair, was unable to stand straight, and needed 
assistance to ambulate, even with a walker.  There was 
abnormal muscle tone and presumed tendon damage of the right 
knee with complaints of joint pain.  Range of motion of the 
right knee was 27 to 121 degrees.  A VA joints examination 
the same month noted a gross overall weakness of the entire 
right upper and lower extremities.  During a June 1996 VA 
spine examination, he reported that his right-sided weakness 
developed simultaneously with spine curvature.  The examiner 
noted that multiple sclerosis and a stroke had been 
entertained as possible diagnoses and also noted that the 
back condition did not cause the knee problem.

During a February 1997 personal hearing, the veteran 
testified that his right leg did most of the work for most of 
his life because of his service-connected left knee disorder 
and that the right leg just gradually deteriorated to the 
point where he could not walk on it at all.  An April 1997 VA 
examination report indicates that the veteran had weakness in 
his right leg since 1975, as well as weakness in his right 
arm and entire right side.  The VA examiner opined that the 
weakness of the right lower extremity was due to neurological 
problems and was "not connected with the problem of the left 
knee."  X-rays revealed moderate osteoarthritic changes in 
the right knee, with a slight progression since a prior 
study.

Recent VA medical records are dated from April to September 
1997.  A May 1997 magnetic resonance imaging of the brain had 
limited diagnostic value due to the veteran's inability to 
remain immobile.  However, findings were consistent with 
multiple sclerosis.  The records also reflect that he wore an 
ankle drop brace on his right foot.  

Pursuant to the Board's July 1998 remand, the veteran 
underwent another VA examination.  The November 1998 
examination report indicates that the veteran was wheelchair-
bound, mainly due to right-sided problems.  The examiner 
opined that his right knee problems were not related to his 
service-connected left knee disorder; that right knee 
arthritis was caused by normal wear-and-tear over time; and 
that right leg weakness was caused by a neurological 
disorder.  The examiner stated that any shift of body weight 
to the right side due to left knee surgery was temporary and 
did not cause his right knee problems.

An April 1999 letter from the veteran's accredited 
representative states that there was agreement with the fact 
that the veteran's left knee condition did not cause his 
right knee condition.  It avers that entitlement to service 
connection for the right knee condition was not being sought, 
but the service connection for the right leg condition was.  
The letter requests VA opinion as to any etiological 
relationship between the veteran's left knee disorder and his 
right leg condition.

A July 1999 VA examination report addendum states that the 
veteran's left knee condition did not aggravate his right leg 
condition.  The right leg condition was aggravated only by 
normal activities for which it was being used.  The examiner 
stated that any weight shift from the left knee to the right 
leg could somewhat speed up the deterioration of the right 
lower extremity.

III.  Analysis

a.  Well grounded claim

In this case, after review of the claims file, the Board 
finds that the veteran's claim for service connection for a 
right leg disorder is well grounded.  First, the claims file 
contains evidence of a current disability.  The medical 
evidence of record reflects that he has neurological weakness 
of the right leg to the point where he is unable to ambulate; 
he also has some osteoarthritic degenerative changes of the 
right knee.  Second, he is service-connected for residuals of 
a left knee injury.  Finally, the claims file contains some 
evidence of a plausible relationship, or nexus, between the 
current right leg disorder and the service-connected left 
knee disorder.  The April 1996 private physician letter 
suggests that "much of the circumstance" of his right leg 
was due to the inservice left leg injury.  For purposes of 
well-groundedness, all of this evidence is presumed credible.   
Justus v. Principi, 3 Vet. App. 510, 513 (1992); Grottveit v. 
Brown, 5 Vet. App. 91  (1993).  Therefore, all of the 
elements of a well-grounded claim are met.  Epps, 126 F.3d at 
1468; Caluza, 7 Vet. App. at 506; 38 C.F.R. § 3.310  (1999).

b.  Merits analysis

Because the claim is well grounded, VA has a duty to assist 
the appellant in developing facts pertinent to the claim.  
38 U.S.C. A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Here, the Board 
finds that VA has attempted to obtain all VA and private 
medical records that the veteran indicated were available.  
It also provided him with a personal hearing at the RO and 
several VA examinations.  As stated above, the Board 
previously remanded this case for the purpose of ensuring 
complete development of the record so that appellate review 
could be accomplished.  No other records of probative value 
that may be obtained and which have not already been 
associated with the claims folder are available.  Thus, the 
Board finds that all relevant facts have been properly 
developed and no further assistance to the appellant is 
required to comply with the duty to assist, as mandated by 38 
U.S.C.A. § 5107(a).

In making its determination, the Board must consider all of 
the medical evidence, both for and against the appellant's 
claim, and determine its credibility and overall probative 
value.  See 38 U.S.C.A. § 7104(d)(1)  (West 1991); Madden v. 
Gober, 125 F.3d 1477  (Fed. Cir. Sept. 29, 1997) (holding 
that the Board has the duty to assess the credibility and 
weight to be given to the evidence); Hickson v. West, 12 Vet. 
App. 247  (1999) (Evidence is presumed credible at the well-
groundedness stage, but not at the merits stage of claim 
analysis.).  The Board may not base a decision on its own 
unsubstantiated medical conclusions but, rather, may reach a 
medical conclusion only on the basis of independent medical 
evidence in the record.  Colvin v. Derwinski, 1 Vet. App. 
171, 175  (1991).  It must determine whether the evidence is 
in support of the claim or is in equal balance, Alemany v. 
Brown, 9 Vet. App. 518, 519  (1996), or, alternatively, 
whether the preponderance of the evidence is against the 
claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 55  (1990).

The Board notes that the veteran has two distinct conditions 
involving the right leg.  He has well-documented right leg 
weakness and right knee degenerative joint disease.  
Initially, he did not clarify for which of these disorders he 
was seeking service connection.  His representative, in April 
1999, clarified the matter, indicating that there was 
agreement with the fact that his left knee disorder did not 
cause his right knee problems, but that entitlement to 
service connection was sought for the right leg disorder.  
The Board will determine whether entitlement to service 
connection is warranted for either, or both, disorders.

In order to warrant service connection, the evidence must 
show a current right leg disorder and a relationship, or 
nexus, between that disorder and the veteran's active 
military service.  38 U.S.C.A. § 1110  (West 1991); 38 C.F.R. 
§§ 3.303, 3.304  (1999).  This nexus may be shown either by 
an injury or disease inservice that caused or aggravated a 
current disorder, 38 C.F.R. § 3.303(a)  (1999), or by showing 
that a current disorder was proximately due to a service-
connected disability.  38 C.F.R. § 3.310  (1999).

After careful review of all of the evidence of record, the 
Board must deny the veteran's claim.  As stated above, the 
Board recognizes that the veteran has both weakness of the 
right leg and degenerative joint disease of the right knee.  
However, no evidence indicates that these conditions were 
incurred in or aggravated by service.  Service medical 
records show absolutely no complaints referable to the right 
leg or knee.  Records indicate that he injured his right knee 
while playing tennis in 1975, almost 30 years after he 
separated from service.  At that time, weakness of the right 
leg was also first noted.  Even the veteran admitted that his 
right leg problems began with a tennis injury on or about 
1975.

Furthermore, the preponderance of the evidence indicates that 
the veteran's right knee and leg problems were not 
proximately due to or caused by his service-connected left 
knee disorder.  38 C.F.R. § 3.310  (1999).  The etiology of 
his right leg weakness and right knee arthritis was addressed 
during VA examination in 1998, as well as in the 1999 
addendum.  In the report of that examination, the examiner 
specifically concluded that right knee arthritis was not 
caused by the left knee disorder.  It was merely the result 
of normal wear-and-tear of the right knee over time due to 
normal activities.  His right leg weakness was due to a 
neurological disease and was not caused or aggravated by his 
left knee disorder.

The opinion of the VA examiner in his 1998 and 1999 reports 
is consistent with other VA medical opinions and with most of 
the other evidence of record.  This evidence consistently 
shows that the veteran first complained of right leg weakness 
in 1975 and that he also had right neck, shoulder, arm, hand, 
hip, ankle, and foot weakness, as well as right-sided back 
pain, ptosis of the eye, and some slurring of his speech.  
This disability, by all accounts, is multiple sclerosis, 
residuals of a stroke, or some other neurological disease and 
is not related to or aggravated by his left knee disorder.  
VA examination in April 1997 also concluded that the right 
leg weakness was not related to the left knee disorder.

The only evidence suggesting any relationship between the 
veteran's right knee arthritis or right leg weakness and his 
service-connected left knee disorder is his own assertions 
and those of a private physician in an April 1996 letter.  
The veteran's lay statements that his left knee disorder 
caused his right knee and leg problems are not competent 
evidence because such statements, to be competent, may be 
made only by medical professionals.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992)  (Lay persons are not competent to offer 
medical opinions.).  The veteran is competent to testify to 
observances of which he has personal knowledge.  Grottveit v. 
Brown,  5 Vet. App. 91, 92-93  (1993).  Thus, his recent 
assertions that he had to place most of his weight on his 
right knee and leg due to his service-connected left knee 
disorder are for Board consideration.  However, these 
statements are not sufficient to medically relate his right 
leg weakness or right knee arthritis to his service-connected 
left knee disorder.  Id.  It is worth noting that prior 
statements by the veteran, during the time of his left knee 
arthroplasty, do not reflect that he had to place his weight 
on his right leg due to his left knee disorder.  They 
indicate the exact opposite, that his left knee disorder was 
aggravated by his right leg problems.  The veteran indicated 
that, due to the weakness in his right leg, he had to place 
all of his weight on his left leg.

The April 1996 private physician letter is the only medical 
evidence suggesting a relationship between the service-
connected left knee disorder and his current right leg 
weakness and right knee degenerative joint disease, but that 
letter is not very probative.  It provides no results of 
clinical analysis of the right knee, indicating only that he 
had "significant involvement" of the right knee with 
problems with flexion and extension.  The medical opinion 
does not even mention degenerative joint disease or weakness, 
and does not provide any right knee diagnoses.  It merely 
states that he had right leg "circumstances" that were 
related to the left knee injury.  This opinion is of far less 
probative value than all of the other medical evidence of 
record, including complete VA examination reports, which 
indicate no such relationship.  This is especially true given 
that the same physician provided consultation during the 
veteran's 1991 left knee arthroplasty, at which time it was 
opined that his left knee disorder was due to the right leg 
weakness and that the right leg weakness was due to multiple 
sclerosis or other neurological disorder.

The Board notes that, as discussed in the Board's 1998 
remand, a June 1982 VA treatment record attributes the 
veteran's "problem" to poor posture caused by the service-
connected left knee disorder.  However, it is unclear from 
that record whether the "problem" is a right leg disorder 
or a back disorder.  The latter was discussed in some detail 
in the 1982 record.  In this regard, the Board finds that the 
preponderance of the medical evidence, notably the VA 
examination reports mentioned above, reveals that the right 
leg weakness is due to a neurological problem and the right 
knee arthritis is due to normal wear and tear of the 
extremity.  The preponderance of the evidence does not 
support the veteran's assertions that a right leg disorder 
was caused by his service-connected left knee disability.

Overall, the Board finds that the preponderance of the 
evidence is against a finding of entitlement to service 
connection for a right leg disorder, either right leg 
weakness or right knee degenerative joint disease.  It does 
not adequately show any such disorders in service and does 
not provide adequate nexus evidence relating the disorders to 
service or to his service-connected left knee disorder.  
38 C.F.R. §§ 3.303, 3.304, 3.310  (1999).  Hence, the Board 
must deny the claim.  The benefit of the doubt provisions are 
not for application because the evidence is not in equipoise.  
38 C.F.R. § 3.102  (1999); 38 U.S.C.A. § 5107(b)  (West 
1991).


ORDER

The claim for entitlement to service connection for a right 
leg disorder, including claimed as secondary to a service-
connected left knee disorder, is denied.



		
	M. C. GRAHAM
	Acting Member, Board of Veterans' Appeals

 



